NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


LEOPOLDO SANCHEZ ALVAREZ,                 )
DOC #C12358,                              )
                                          )
             Appellant,                   )
                                          )
v.                                        )      Case No. 2D18-1755
                                          )
STATE OF FLORIDA,                         )
                                          )
             Appellee.                    )
                                          )

Opinion filed March 8, 2019.

Appeal from the Circuit Court for Polk
County; Mark Carpanini, Judge.

Howard L. Dimming, II, Public Defender,
and Robert D. Rosen, Assistant Public
Defender, Bartow, for Appellant.

Leopoldo S. Alvarez, pro se.

Ashley Moody, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.


VILLANTI, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.